Title: From Thomas Jefferson to Henry Lee, 1 February 1807
From: Jefferson, Thomas
To: Lee, Henry


                        
                            Sir
                            
                            Washington Feb. 1. 07.
                        
                        Your letter of Jan. 17. came to hand last night. if I ever saw or heard of a mr Norris of Baltimore, I do
                            not remember either his name or person. I never saw or heard of any list of names of the adherents of Burr; still less of
                            one containing your name. I never have seen, or heard your name coupled with Burr’s but in a newspaper paragraph
                            mentioning that you were gone from Stanton to join him, which, as it went through several newspapers, you have probably
                            seen yourself and certainly I never named you to any one as having any connection with Burr, much less gave any one
                            liberty to announce it from me. Accept my salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. I return Mr. Harrison’s letter
                        
                    